ORDER

PER CURIAM.
AND NOW, this 17th day of January, 2002, a Rule having been entered by this Court on November 8, 2001, pursuant to Rule 214(d)(1), Pa.R.D.E., directing Philip' Edward Van Riper to show cause why he should not be placed on temporary suspension and no response thereto having been filed, it is hereby
ORDERED that the Rule is made absolute; Philip Edward Van Riper is placed on temporary suspension and he shall comply with all the provisions of Rule 217, Pa.R.D.E.; and the matter is referred to the Disciplinary Board pursuant to Rule 214(f)(1), Pa.R.D.E.